     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   MIRA PEEBLES,                                       Case No.: 2:19-cv-01746-RFB-VCF
10
                    Plaintiffs,
11          vs.                                          JOINT MOTION TO EXTEND
                                                         DEADLINE TO RESPOND TO
12   SELECT PORTFOLIO SERVICING, INC.;                   PLAINTIFF’S COMPLAINT
13   AMERICAN HONDA FINANCE CORP.;
     EQUIFAX INFORMATION SERVICES LLC;                   (THIRD REQUEST)
14   AND TRANSUNION LLC,
15                  Defendants.
16
17          Plaintiff, Mira Peebles (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.

18   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby move as

19   follows:

20          On October 1, 2019, Plaintiff filed her Complaint [ECF No. 1]. SPS was served with

21   Plaintiff’s Complaint on October 9, 2019. As such, SPS’ deadline to respond to the Complaint

22   was originally October 30, 2019, but the Parties agreed to extend the deadline to November 13,

23   2019 [ECF No. 10]. The Parties then agreed to extend the deadline to November 27, 2019 [ECF

24   No. 22]. The Parties have discussed extending the deadline for SPS to respond to Plaintiff’s

25   Complaint by another three weeks while the Parties discuss resolution of Plaintiff’s claims.

26          WHEREAS, the Parties hereby move to extend the deadline for SPS to file its responsive

27   pleading to Plaintiff’s Complaint to December 18, 2019.

28          This is the third stipulation for extension of time for SPS to file its responsive pleading.




                                                 Page 1 of 2
 1   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
 2   party. This will be the last request for an extension. If the Parties cannot come to a resolution on
 3   or before December 18, 2019, SPS will file an answer or otherwise responsive pleading to the
 4   Complaint.
 5          DATED this 27th day of November, 2019.
 6
      WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC
 7
 8    /s/ Ramir M. Hernandez, Esq.                         /s/ Shaina R. Plaksin, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
 9    Nevada Bar No. 9313                                  Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
10    Nevada Bar No. 13146                                 Nevada Bar No. 13848
      7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
11    Las Vegas, NV 89117                                  Nevada Bar No. 13935
      Attorneys for Defendant, Select Portfolio            10040 W. Cheyenne Ave., Suite 170-109
12    Servicing, Inc.                                      Las Vegas, NV 89129
13                                                         Attorneys for Plaintiff, Mira Peebles

14
15
16                                                         IT IS SO ORDERED:

17
                                                           ___________________________________
18                                                         UNITED STATES MAGISTRATE JUDGE
19                                                                   12-2-2019
                                                           DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
